Exhibit 99.1 ENTRAVISION COMMUNICATIONS CORPORATION REPORTS THIRD QUARTER 2015 RESULTS - Third Quarter 2015 Net Revenue and Consolidated Adjusted EBITDA Increases 11% and 15% Respectively - SANTA MONICA, CALIFORNIA, November5, 2015 – Entravision Communications Corporation (NYSE: EVC) today reported financial results for the three- and nine-month periods ended September30, 2015. Historical results, which are attached, are in thousands of U.S. dollars (except share and per share data). This press release contains certain non-GAAP financial measures as defined by SEC Regulation G. The GAAP financial measure most directly comparable to each of these non-GAAP financial measures, and a table reconciling each of these non-GAAP financial measures to its most directly comparable GAAP financial measure is included beginning on page 10. Unaudited financial highlights are as follows: Three-Month Period Nine-Month Period Ended September 30, Ended September 30, % Change % Change Net revenue $ $ 11 % $ $ 7 % Cost of revenue - digital media (1) 26 % % Operating expenses (2) 8 % 9 % Corporate expenses (3) 13 % 4 % Consolidated adjusted EBITDA (4) 15 % (1 )% Free cash flow (5) $ $ 18 % $ $ )% Free cash flow per share, basic (5) $ $ 18 % $ $ )% Free cash flow per share, diluted (5) $ $ 18 % $ $ )% Net income (loss) $ $ 15 % $ $ (6 )% Net income (loss) per share, basic $ $ 22 % $ $ (4 )% Net income (loss) per share, diluted $ $ 11 % $ $ (4 )% Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted Cost of revenue consists primarily of the costs of online media acquired from third-party publishers. Media cost is classified as cost of revenue in the period in which the corresponding revenue is recognized. Operating expenses include direct operating, selling, general and administrative expenses. Included in operating expenses are $0.3 million of non-cash stock-based compensation for each of the three-month periods ended September 30, 2015 and 2014, and $1.0 million and $0.5 million of non-cash stock-based compensation for the nine-month periods ended September 30, 2015 and 2014, respectively. Operating expenses do not include corporate expenses, depreciation and amortization, impairment charge, gain (loss) on sale of assets, gain (loss) on debt extinguishment and other income (loss). Corporate expenses include $0.6 million of non-cash stock-based compensation for each of the three-month periods ended September 30, 2015 and 2014, and $1.7 million of non-cash stock-based compensation for each of the nine-month periods ended September 30, 2015 and 2014. Consolidated adjusted EBITDA means net income (loss) plus gain (loss) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation included in operating and corporate expenses, net interest expense, other income (loss), gain (loss) on debt extinguishment, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate, non-cash losses and syndication programming amortization less syndication programming payments. We use the term consolidated adjusted EBITDA because that measure is defined in our credit facility and does not include gain (loss) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation, net interest expense, other income (loss), gain (loss) on debt extinguishment, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate, non-cash losses and syndication programming amortization and does include syndication programming payments. While many in the financial community and we consider consolidated adjusted EBITDA to be important, it should be considered in addition to, but not as a substitute for or superior to, other measures of liquidity and financial performance prepared in accordance with accounting principles generally accepted in the United States of America, such as cash flows from operating activities, operating income and net income. As consolidated adjusted EBITDA excludes non-cash gain (loss) on sale of assets, non-cash depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation expense, net interest expense, other income (loss), gain (loss) on debt extinguishment, income Entravision Communications Page 2 of 11 tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate, non-cash losses and syndication programming amortization and includes syndication programming payments, consolidated adjusted EBITDA has certain limitations because it excludes and includes several important non-cash financial line items. Therefore, we consider both non-GAAP and GAAP measures when evaluating our business. Consolidated adjusted EBITDA is also used to make executive compensation decisions. Free cash flow is defined as consolidated adjusted EBITDA less cash paid for income taxes, net interest expense, and capital expenditures. Net interest expense is defined as interest expense, less non-cash interest expense relating to amortization of debt finance costs, and less interest income. Free cash flow per share is defined as free cash flow divided by the basic or diluted weighted average common shares outstanding. Commenting on the Company’s earnings results, Walter F. Ulloa, Chairman and Chief Executive Officer, said, “During the third quarter, we achieved revenue growth driven by increases in our television, radio and digital media segments. We also achieved record free cash flow while posting solid gains in net income over the prior year period. We continued to build our digital footprint through the acquisition of Pulpo Media in June 2014, which provides us with an integrated platform to allow advertisers and marketers to connect with Latino audiences. Looking ahead, we remain well positioned to build on our success in attracting Latino audiences, expanding our advertiser base and monetizing our reach to the benefit of our shareholders.” Entravision Communications Page 3 of 11 Financial Results Three-Month Period Ended September30, 2015 Compared to Three-Month Period Ended September30, 2014 (Unaudited) Three-Month Period Ended September 30, % Change Net revenue $ $ 11 % Cost of revenue - digital media (1) 26 % Operating expenses (1) 8 % Corporate expenses (1) 13 % Depreciation and amortization 6 % Operating income (loss) 18 % Interest expense, net ) ) (6 )% Income (loss) before income taxes 24 % Income tax (expense) benefit ) ) 40 % Net income (loss) $ $ 15 % Cost of revenue, operating expenses and corporate expenses are defined on page 1. Net revenue increased to $69.3 million for the three-month period ended September 30, 2015 from $62.3 million for the three-month period ended September 30, 2014, an increase of $7.0 million. Of the overall increase, approximately $2.1 million was attributed to our television segment and was primarily attributable to approximately $5.5 million of revenue associated with television station channel modifications made by the Company in order to accommodate the operations of a telecommunications operator, an increase in national advertising revenue, and an increase in retransmission consent revenue. This increase was partially offset by decreases due to the absence of World Cup and significant political advertising revenue in 2015 compared to 2014, and a decrease in local advertising revenue. Additionally, $2.8 million of the overall increase was attributed to our radio segment and was primarily attributable to increases in local and national advertising revenue, partially offset by the absence of World Cup and significant political advertising revenue in 2015 compared to 2014. The remaining $2.1 million of the overall increase was attributed to our digital segment, and was primarily attributable to an increase in local revenue. Cost of revenue increased to $1.9 million for the three-month period ended September 30, 2015 from $1.5 million for the three-month period ended September 30, 2014, an increase of $0.4 million, due to increased online media costs associated with the increase in net revenue. Operating expenses increased to $38.8 million for the three-month period ended September30, 2015 from $35.9 million for the three-month period ended September30, 2014, an increase of $2.9 million. The increase was primarily attributable to expenses associated with the increase in advertising revenue, increased operating expenses of Pulpo, which we acquired in June 2014, and increases in rent expense, salary expense, and promotional expenses, including event expenses associated with our annual Reventon concert in Los Angeles, and expenses for our radio network upfront.
